Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 6/18/2021.
Claims 1-20 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 6/18/2021 are noted.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.: 11,043,076. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially disclose the pending claim limitations: 
Pending Claims: 
Patented Claims: 
1. A method of operating a gaming system, the method including: (a) under control of a wagering controller, enabling a group of gaming machines connected to the wagering controller over a network to participate in a competition operating mode including group play; (b) during the competition operating mode, providing a competition wager interface under control of the wagering controller, including a first players remaining interface display area showing a group of currently remaining gaming machines in the competition and enabling selection of one or more of the currently remaining gaming machines to wager upon, and a second wagering interface display area controlled by a selection from the one or more currently remaining gaming machines and presenting a group of potential wagers to be made on an eventual outcome of the competition, at least one of the potential wagers presented with a respective target result and calculated wager odds of reaching that respective target result; (c) enabling a device to access the competition wager interface and allow a first bettor to view, make selections, and activate wagers on the eventual outcome of the competition through the competition wager interface, the device comprising (i) a remote device which is remote to the gaming system with the wager competition interface displayed on an electronic display associated with the remote device or (ii) one of the gaming machines with the wager competition interface displayed on an electronic display of that gaming machine; and (d) awarding a prize to the first bettor based on winning an activated wager of the first bettor.
2. The method of claim 1 wherein the second wagering interface display area includes a graphical meter presented indicating a current point score associated with the selection of the one or more currently remaining gaming machines.
3. The method of claim 1, further comprising enabling at least one handheld device to access the competition wager interface and allowing second bettor on the handheld device to view, make selections, and activate wagers on the eventual outcome of the competition through the competition wager interface.
4. The method of claim 1, further including simultaneously displaying a leader board at a respective display system of at least one of the gaming machines converted to the competition operating mode, the leader board including current relative positions of participants in the group play, the leader board further including an indication of how much bettor wagering is backing the respective participants in the group play.
5. The method of claim 4 wherein the indication of how much bettor wagering is backing the respective participants in the group play includes a numerical bettor indicator adjacent to a symbol or video feed representing the respective participants in the group play and showing a total amount wagered on the respective participant by bettors.
6. The method of claim 1 wherein the competition wager interface includes an indication of how much bettor wagering is backing the respective participants in the group play, the first players remaining interface display area including an option activatable by the first bettor to sort players remaining by amount wagered on the respective players remaining.
7. The method of claim 1 wherein the first players remaining interface display area includes a video feed of the respective players remaining.
8. A gaming system including: (a) a plurality of gaming machines; (b) each gaming machine including a video camera operable to generate a player video feed of a player at the respective gaming machine; (c) a wagering controller operable to selectively instruct one or more of the gaming machines over a network, the wagering controller further operable to provide a competition wager interface for facilitating wagering on a competition outcome by: (i) configuring at least some of the gaming machines to work in a competition operating mode for group play; (ii) during the competition operating mode, providing a competition wager interface under control of the wagering controller, including a first players remaining interface display area showing a group of currently remaining gaming machines in the competition and enabling selection of one or more of the currently remaining gaming machines to wager upon, and a second wagering interface display area controlled by a selection from the one or more currently remaining gaming machines and presenting a group of potential wagers to be made on an eventual outcome of the competition, at least one of the potential wagers presented with a respective target result and calculated wager odds of reaching that respective target result; (iii) enabling a device to access the competition wager interface and allow a first bettor to view, make selections, and activate wagers on the eventual outcome of the competition through the competition wager interface, the device comprising (A) a remote device which is remote to the gaming system with the wager competition interface displayed on an electronic display associated with the remote device or comprising (B) one of the gaming machines with the wager competition interface displayed on an electronic display of that gaming machine; and (iv) awarding a prize to the first bettor based on winning an activated wager of the first bettor.
9. The gaming system of claim 8, wherein the second wagering interface display area includes a graphical meter indicating a current point score associated with the selection of the one or more currently remaining gaming machines.
10. The gaming system of claim 8, the wagering controller further operable for allowing at least one handheld device to access the competition wager interface and allow a second bettor to view, make selections, and activate wagers on the eventual outcome of the competition through the competition wager interface.
11. The gaming system of claim 8, the wagering controller further operable for allowing simultaneously displaying a leader board at a respective display system of at least one of the gaming machines converted to the competition operating mode, the leader board including current relative positions of participants in the group play, the leader board further including an indication of how much bettor wagering is backing the respective participants in the group play.
12. The gaming system of claim 11, wherein the indication of how much bettor wagering is backing the respective participants in the group play includes a numerical bettor indicator adjacent to a symbol or video feed representing the respective participants in the group play and showing a total amount wagered on the respective participant by bettors.
13. The gaming system of claim 8, further comprising a portable device coupled to the wagering controller over the network and operable to present the competition wager interface to a respective bettor using the portable device.
14. The gaming system of claim 8, further comprising: (a) an overhead display device residing at a position above two of more of the gaming machines; and (b) wherein the wagering controller selectively instructs the overhead display device to display real-time leader board information including displaying a leader board, the leader board including current relative positions of participants in the group play, the leader board further including an indication of how much bettor wagering is backing the respective participants in the group play.
15. The gaming system of claim 14, wherein the indication of how much bettor wagering is backing the respective participants in the group play includes a numerical bettor indicator adjacent to a symbol or video feed representing the respective participants in the group play and showing a total amount wagered on the respective participant by bettors.
16. The gaming system of claim 8, in which the wagering controller is connected to the Internet through a firewall and operable to allow the device to access the competition wager interface over the Internet.
17. The gaming system of claim 8, in which the wagering controller is further operable for presenting a player independent wager interface providing bettors the capability to wager on a competition outcome independently of which player wins the competition.
18. One or more tangible nontransitory computer readable media containing program code instructions executable by a wagering controller for: (a) under control of the wagering controller operatively connected to a set of networked gaming machines, configuring at least some of the set of networked gaming machines to operate in a competition operating mode for group play; (b) during the competition operating mode, providing a competition wager interface under control of the wagering controller, the competition wager interface including a first players remaining interface display area showing a group of currently remaining gaming machines in the competition and enabling selection of one or more of the currently remaining gaming machines to wager upon, and a second wagering interface display area controlled by the selection of the one or more currently remaining gaming machines and presenting a group of potential wagers to be made on an eventual outcome of the competition, at least one of the potential wagers presented with a target result and calculated wager odds of reaching the target result; (c) enabling a device to access the competition wager interface and allow a first bettor to view, make selections, and activate wagers on the eventual outcome of the competition through the competition wager interface, the device comprising (i) a remote device which is remote to the gaming system with the wager competition interface displayed on an electronic display associated with the remote device or (ii) one of the gaming machines with the wager competition interface displayed on an electronic display of that gaming machine; and (d) awarding a prize to the first bettor based on winning an activated wager of the first bettor.
19. The one or more tangible nontransitory computer readable media containing program code of claim 18, wherein the second wagering interface display area includes a graphical meter presented indicating a current point score associated with the selection of the one or more currently remaining gaming machines.
20. The one or more tangible nontransitory computer readable media containing program code of claim 18, further comprising enabling at least one handheld device to access the competition wager interface and allowing second bettor on the handheld device to view, make selections, and activate wagers on the eventual outcome of the competition through the competition wager interface.

1. A method of operating a gaming system, the method including: (a) under control of a tournament controller, enabling a group of gaming machines connected to the tournament controller over a network to participate in a competition operating mode including group play; (b) during the competition operating mode, providing a competition wager interface under control of the tournament controller or a tournament wagering controller connected to the tournament controller, including a first players remaining interface display area showing a group of currently remaining gaming machines in the competition and their point totals and enabling selection of one or more of the currently remaining gaming machines to wager upon, and a second wagering interface display area controlled by the selection of the one or more currently remaining gaming machines and presenting a group of potential wagers to be made on an eventual outcome of the competition, at least some of the potential wagers presented with a target point total and calculated wager odds of reaching said target point total; (c) enabling at least one device to access the competition wager interface and allow a first bettor on the device to view, make selections, and activate wagers on the eventual outcome of the competition through the competition wager interface, the device comprising a device remote to the gaming system or one of the gaming machines with the wagering interface display area displayed on a secondary display; and (d) awarding a prize to the first bettor based on winning their activated wager.
2. The method of claim 1 wherein the second wagering interface display area includes a graphical meter presented indicating a current point score associated with the selection of the one or more currently remaining gaming machines.
3. The method of claim 1, further comprising enabling at least one handheld device to access the competition wager interface and allowing second bettor on the handheld device to view, make selections, and activate wagers on the eventual outcome of the competition through the competition wager interface.
4. The method of claim 1, further including simultaneously displaying a leader board at a respective display system of at least one of the gaming machines converted to the competition operating mode, the leader board including current relative positions of participants in the group play, the leader board further including an indication of how much bettor wagering is backing the respective participants in the group play.
5. The method of claim 4 wherein the indication of how much bettor wagering is backing the respective participants in the group play includes a numerical bettor indicator adjacent to a symbol or video feed representing the respective participants in the group play and showing a total amount wagered on the respective participant by bettors.
6. The method of claim 1 wherein the competition wager interface includes an indication of how much bettor wagering is backing the respective participants in the group play, the first players remaining interface display area including an option activatable by the bettor to sort the players remaining by amount wagered on the respective players remaining.
7. The method of claim 1 wherein the first players remaining interface display area includes a video feed of the respective players remaining.
8. A tournament gaming system including: (a) a plurality of gaming machines; (b) each gaming machine including a video camera operable to generate a player video feed of a player at the respective gaming machine; (c) a tournament controller operable to selectively instruct one or more of the gaming machines over a network, the tournament controller or a tournament wagering controller connected to the tournament controller further operable to provide a competition wager interface for wagering by a bettor on a tournament outcome by: (i) configuring at least some of the gaming machines to work in a competition operating mode for group play; (ii) during the competition operating mode, providing a competition wager interface under control of the tournament controller or a tournament wagering controller connected to the tournament controller, including a first players remaining interface display area showing a group of currently remaining gaming machines in the competition and their point totals and enabling selection of one or more of the currently remaining gaming machines to wager upon, and a second wagering interface display area controlled by the selection of the one or more currently remaining gaming machines and presenting a group of potential wagers to be made on an eventual outcome of the competition, at least some of the potential wagers presented with a target point total and calculated wager odds of reaching said target point total; (iii) enabling at least one device to access the competition wager interface and allow a first bettor on the device to view, make selections, and activate wagers on the eventual outcome of the competition through the competition wager interface, the device comprising a device remote to the tournament controller or one of the gaming machines with the wagering interface display area displayed on a secondary display of the gaming machine; and (iv) awarding a prize to the first bettor based on winning their activated wager.
9. The system of claim 8, wherein the second wagering interface display area includes a graphical meter indicating a current point score associated with the selection of the one or more currently remaining gaming machines.
10. The system of claim 8, the tournament wagering controller further operable for allowing at least one handheld device to access the competition wager interface and allow a second bettor on the handheld device to view, make selections, and activate wagers on the eventual outcome of the competition through the competition wager interface.
11. The system of claim 8, the tournament controller further operable for allowing simultaneously displaying a leader board at a respective display system of at least one of the gaming machines converted to the competition operating mode, the leader board including current relative positions of participants in the group play, the leader board further including an indication of how much bettor wagering is backing the respective participants in the group play.
12. The system of claim 11, wherein the indication of how much bettor wagering is backing the respective participants in the group play includes a numerical bettor indicator adjacent to a symbol or video feed representing the respective participants in the group play and showing a total amount wagered on the respective participant by bettors.
13. The system of claim 8, further comprising portable devices coupled to the tournament controller or tournament wagering controller over the network and operable to present the competition wager interface to bettors.
14. The system of claim 8, further comprising: (a) an overhead display device residing at a position above two of more of the gaming machines; and (b) wherein the tournament controller selectively instructs the overhead display device to display real-time leader board information including displaying a leader board, the leader board including current relative positions of participants in the group play, the leader board further including an indication of how much bettor wagering is backing the respective participants in the group play.
15. The system of claim 14, wherein the indication of how much bettor wagering is backing the respective participants in the group play includes a numerical bettor indicator adjacent to a symbol or video feed representing the respective participants in the group play and showing a total amount wagered on the respective participant by bettors.
16. The system of claim 8, in which the tournament wagering controller is connected to the internet through a firewall and operable to allow bettors to access the competition wager interface over the internet.
17. The system of claim 8, in which the tournament controller is further operable for presenting a player independent wager interface providing the bettor ability to wager on the tournament high score independently of which player wins the tournament.
18. One or more tangible nontransitory computer readable media containing program code instructions executable by a tournament controller for: (a) under control of the tournament controller operatively connected to a set of networked gaming machines, configuring at least some of the set of networked gaming machines to work in a competition operating mode for group play; (b) during the competition operating mode, providing a competition wager interface under control of the tournament controller or a tournament wagering controller connected to the tournament controller, including a first players remaining interface display area showing a group of currently remaining gaming machines in the competition and their point totals and enabling selection of one or more of the currently remaining gaming machines to wager upon, and a second wagering interface display area controlled by the selection of the one or more currently remaining gaming machines and presenting a group of potential wagers to be made on an eventual outcome of the competition, at least some of the potential wagers presented with a target point total and calculated wager odds of reaching said target point total; (c) enabling at least one device to access the competition wager interface and allow a first bettor on the device to view, make selections, and activate wagers on the eventual outcome of the competition through the competition wager interface, the device comprising a device remote to the tournament controller or one of the gaming machines with the wagering interface display area displayed on a secondary display; and (d) awarding a prize to the first bettor based on winning their activated wager.
19. The tangible nontransitory computer readable media containing program code of claim 18, wherein the second wagering interface display area includes a graphical meter presented indicating a current point score associated with the selection of the one or more currently remaining gaming machines.
20. The tangible nontransitory computer readable media containing program code of claim 18, further comprising enabling at least one handheld device to access the competition wager interface and allowing second bettor on the handheld device to view, make selections, and activate wagers on the eventual outcome of the competition through the competition wager interface.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715